Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/232,670 filed on 4/16/21 has a total of 20 claims pending for examination; there are 2 independent claims and 18 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 202021055543 filed on 12/21/20.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawings are objected to because figures 2 and 3 are almost illegible.  The use of similar shades of gray filling in the different elements lack enough contrast to easily read the labels of each of the elements within said figures  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 17 recite the limitation "said one or more data processing efficiency parameters" in lines 1-2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 18, the term “and/or” in line 2 renders the claim indefinite.  It’s not clear if the term should be interpreted as an and or an or.
Due to the vagueness and a lack of clear definiteness in the claims, the claims have been treated on their merits as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20200358596 to Schat (hereinafter Schat) in view of Applicant’s Admitted Prior Art (hereinafter AAPA) found in Applicant’s own specification paragraph 3.
With regards to claims 1 and 16, Schat teaches a radar data acquisition apparatus for use with sensor circuitry, including multiple radar sensors [fig 1 abstract], to provide sensor data via multiple channels and data [paragraphs 29-32, 35-38], and to receive configuration data useful for configuring the multiple radar sensors [paragraph 52], the apparatus comprising: 
a memory circuit having a plurality of buffers [fig 1 element 128 - paragraphs 29-32, 35-38]; 
a bus-interface circuit [fig 1 busses, paths, channels or links interconnecting the different elements within the figure] to control bus interconnects for bus communications involving a radar signal transmitter [fig 1 elements 114] and the memory circuit [fig 1 element 128 – paragraphs 29-32, 35-38]; and 
a radar signal receiving circuit [fig 1 antenna elements, elements 108, 110, 124] to receive radar signals and including data acquisition path circuitry with multiple circuit paths to process streams of data in response to the sensor circuitry [paragraphs 29-32, 35-38], and further including a receive-side master controller [fig 1 element 124] to:
convey data, via the bus-interface circuit, to the plurality of buffers of the memory circuit for supporting the sensor data via the multiple channels and the data [paragraphs 29-32, 35-38]; and 
generate a plurality of selectable-type transactions to be linked in selected ones of the plurality of buffers, in response to the data provided from the sensor circuitry and based on the sensor data being provided via different ones of the multiple channels and of the multiple data [paragraphs 29-32, 35-38].
Schat teaches all of the above limitations but is silent as to the multiple channels being multiple virtual channels and the data being of multiple data types.
However, AAPA teaches that the use of multiple virtual channels and multiple data types in radar systems for the benefit of being able to support user/embedded data and ADC data over MIPI CSI2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schat and those found in AAPA to have the multiple channels be multiple virtual channels and the data be of multiple data types for the benefit of being able to support user/embedded data and ADC data over MIPI CSI2.

With regards to claim 6, Schat teaches the radar data acquisition apparatus of claim 1, wherein the multiple circuit paths of the data acquisition path circuitry are configured to process streams of ADC (analog-to-digital converted) data to support the sensor circuitry [paragraphs 29-32, 35-38 – fig 1 elements 110 produce the ADC data].

With regards to claim 7, Schat teaches the radar data acquisition apparatus of claim 1, further including a radar signal transmitter to transmit radar signals, wherein the radar signal transmitter includes a transmit-side master controller to access the memory circuit through the bus-interface circuit [paragraphs 29-32, 35-38].

With regards to claim 8, Schat teaches the radar data acquisition apparatus of claim 1, further including a radar signal transmitter to transmit radar signals, wherein the radar signal transmitter is to transmit radar signals towards an object to create reflected or echo signals and to enable the multiple radar sensors with abilities to receive chirp-to-chirp radar signals based on dynamic configuration parameters [paragraphs 2, 29-32, 35-38].

With regards to claim 9, Schat teaches the radar data acquisition apparatus of claim 1, further including an interface to a vehicle-specific master-control unit which includes logic and computer circuitry, and wherein the radar data acquisition apparatus is to be installed and used in a moving vehicle [paragraphs 2, 29-32, 35-38].


With regards to claim 11, Schat teaches the radar data acquisition apparatus of claim 1, wherein the sensor circuitry is to receive the configuration data through the bus interface circuit [paragraph 52].

With regards to claim 12, Schat teaches the radar data acquisition apparatus of claim 1, further including the sensor circuitry [paragraphs 29-32, 35-38].

With regards to claim 13, Schat teaches the radar data acquisition apparatus of claim 1, further including the radar signal transmitter to transmit radar signals [paragraphs 29-32, 35-38].

With regards to claim 14, Schat teaches the radar data acquisition apparatus of claim 1, further including a radio frequency (RF) transmitter to transmit RF chirp signals and a RF receiver to receive echo or reflection signals in response to the RF chirp signals [[paragraphs 7, 11, 23, 29-38].

With regards to claims 15 and 20, the combination of Schat and AAPA teaches t. The radar data acquisition apparatus of claim 1, wherein the bus-interface circuit is to operate in compliance with MIPI CSI2 ((Mobile Industry Processor Interface Camera Serial Interface 2) [similar to claim 1 rejection above under similar rationale].

Allowable Subject Matter
Claims 3-5, 10 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 17, the prior art of record alone or in combination fail to teach or fairly suggest wherein said one or more data-processing efficiency parameters is associated with data throughput pertaining to at least one of: bandwidth or use of one or more computer processors integrated within the apparatus, cache-processing availability, debug-tracing bandwidth relating to the bus-interface circuit, and switching capabilities of the bus-interface circuit, in combination with the other limitations found in the respective claims.
 
With regards to claim 3, the prior art of record alone or in combination fail to teach or fairly suggest wherein each of the plurality of selectable-type transactions is identifiable as a either a coherent transaction or a non-coherent transaction, in combination with the other limitations found in the claim.

With regards to claim 4, the prior art of record alone or in combination fail to teach or fairly suggest wherein each of the plurality of selectable-type transactions is identifiable as a traceable transaction or a non-traceable transaction, in combination with the other limitations found in the claim.

With regards to claim 5, the prior art of record alone or in combination fail to teach or fairly suggest wherein each of the plurality of selectable-type transactions is identifiable: as a coherent transaction or a non-coherent transaction; and as a traceable transaction or a non-traceable transaction, and wherein the plurality of selectable-type transactions to be processed to manage one or more data-processing efficiency parameters is associated with at least one of the radar signal transmitter, the bus-interface circuit, and the radar signal receiving circuit, in combination with the other limitations found in the claim.

With regards to claim 10, the prior art of record alone or in combination fail to teach or fairly suggest further including Silicon-on-chip integrated circuit (SOC IC), wherein at least the bus-interface circuit is part of the SoC IC, and wherein at least one of the of the plurality of selectable-type transactions is identifiable as a traceable transaction for debug tracing in the SOC IC, in combination with the other limitations found in the claim.

With regards to claim 18, the prior art of record alone or in combination fail to teach or fairly suggest wherein each of the plurality of selectable-type transactions is identifiable: as a coherent transaction or a non-coherent transaction; and/or as a traceable transaction or a non-traceable transaction, in combination with the other limitations found in the claim.

With regards to claim 19, the prior art of record alone or in combination fail to teach or fairly suggest wherein the plurality of selectable-type transactions to be processed to manage one or more data-processing efficiency parameters is associated with at least one of the radar signal transmitter, the bus-interface circuit, and the radar signal receiving circuit, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20160320481 to Ling et al. teaches in an automobile, a multifunction radar that transmits bursts and receives reflections.  It then generates scene representations based on said reflections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181